Citation Nr: 0822914	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  04-38 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from  May 1943 to 
February 1946.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection.  

In January 2008, the veteran testified at the RO at a video-
conference hearing over which the undersigned Veterans Law 
Judge presided, a transcript of which has been associated 
with the claims folder.  At that hearing, the Board granted 
the appellant's motion to advance the case on the docket.  


FINDINGS OF FACT

1.  The veteran, who has type 1 or 2 (fair-skinned) skin, 
experienced prolonged, unprotected exposure to sunlight 
during service. 

2.  The veteran currently has skin cancer. 

3.  The veteran's skin cancer is related to his sunlight 
exposure during service.   


CONCLUSION OF LAW

The criteria for service connection for skin cancer have been 
met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

The record establishes all three requirements here.  The 
veteran has been diagnosed with longstanding actinic 
degeneration with multiple nonmelanoma skin cancers, so he 
has a current disability.  

As to an injury during service, the veteran presented sworn 
testimony that while serving aboard the U.S.S. Canberra, from 
October to December 1944, he was required to stay at his 
battle station by a gun on the bow of the ship around the 
clock, so that he experienced unprotected sunlight exposure 
during all daylight hours.  Transcript, pp. 3-4.  The skin on 
his nose was constantly peeling due to sunburn but he did not 
seek medical care because sick bay was filled with more 
serious casualties from a recent torpedo hit to the ship.  
Transcript, pp. 6-7.  He submitted a statement that his 
occupations after service were all indoors, so that his only 
prolonged exposure to sunlight occurred during active service 
in the Pacific.  March 2004 Notice of Disagreement.  His 
military records support that he served aboard the U.S.S. 
Canberra and that he was involved in the Asiatic-Pacific 
Campaign.  DD Form 214.  Thus, the record establishes that 
the veteran experienced prolonged unprotected exposure to 
sunlight during service.  

Finally, there are three medical opinions in the record that 
the veteran's current skin cancer disability is at least in 
part due to his unprotected exposure to sunlight during 
active military service.  January 2004 Opinion by Dr. Roth; 
December 2007 Opinion by Dr. Roth; March 2008 Medical Expert 
Opinion by Dr. Davis.  As to why no skin abnormalities were 
noted on the veteran's discharge physical, Dr. Davis 
explained that actinic keratoses and non-melanoma skin cancer 
generally would not be expected to be noticed in a young man 
but would develop usually after the age of 50 years.  Thus, 
the record establishes a relationship between the veteran's 
inservice sun exposure and his current skin cancer.  

All three requirements for service connection having been 
met, service connection must be granted.    

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for skin cancer is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


